Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                 December 23, 2015

The Court of Appeals hereby passes the following order:

A16A0571. COURTNEY JAMAL CLINTON v. THE STATE.

      Following a bench trial, the court entered a verdict finding Courtney Jamal
Clinton guilty of habitually impaired driving and three other offenses to which
Clinton stipulated guilt. However, the trial court expressly withheld sentencing until
a later time. Clinton then filed this direct appeal. We lack jurisdiction because the
challenged order is interlocutory.
      Although the trial court found Clinton guilty, it has not entered a judgment of
conviction and has not imposed a sentence. Accordingly, the case remains pending
below, and Clinton was required to follow the interlocutory appeal procedures of
OCGA § 5-6-34 (b) to obtain appellate review at this time. See Keller v. State, 275
Ga. 680 (571 SE2d 806) (2002) (a criminal case remains pending until the court
enters a written judgment of conviction and sentence); Crolley v. State, 182 Ga. App.
2 (1) (354 SE2d 864) (1987) (a criminal proceeding is pending until the court enters
a written sentence). Clinton’s failure to follow the requisite procedures deprives us
of jurisdiction to consider his appeal, which is hereby DISMISSED.

                                       Court of Appeals of the State of Georgia
                                                                            12/23/2015
                                              Clerk’s Office, Atlanta,____________________
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.